Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 1 of 64 PagelD #: 248

EXHIBIT G

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 2 of 64 PagelD #: 249

EXHIBIT 7

 

US9369575B2

Discord Application (“The accused instrumentality”)

 

1. A system for detecting or
determining any given “VoIP (Voice
over internet profocal) location” of
any "VoIP esiabled wireless device
Tepistered to the system” by extracting
any such device's “VoIP address or
Tetum path” and storing it and
updating il in one or more accessible
databases, the system including a
server, & VoIP enabled wireless device
registered to the server and a software
module downloadable front the server
to the VolP enabled wireless device,
in which:

 

A system utilized by the accused instrumentality is a system for detecting or detennining eny given
“VoIP (Voice over internet protocol) location” {e.g., IP address of a user device enabled with Discord
application) of any “VoIP enabled wiretess device registered to the system” (e.g., @ user device such as
asmartphone enabled with Discord application) by extracting any such device's “VoIP address.or return
path” (c.g., IP address of a user device enabled with Discord application) and storing it and updating it
in one or more accessible databases (c.g., Discord databases), ihe system including a seryer (¢.z.,
Discord server), a VoIP enabled wireless device registered to the server (¢.g., a user device such as a
‘smartphone enabled with Discord application} and a software module {e.g., Discord application)
downloadable from the server (e.g., Discord server) ta the VolP enabled wireless device (¢.g., a user
deyice such as a smartphone enabled wilh Discord application).

The system utilized by thé accused instrumentality comprises ‘@ Discord server, a user device such as a
smartphone enabled with Discord application and Discord application. The Discord application can be
installed into a user smartphone device. The accused instrumentality also determines and collects iP
address {i.¢., VoIP addvess or VoIP location) of the user smartphone device.

fahty expat

en Be ee ee eee

7s
RCo lace Cum tL

SR ene DrDoc iL ee Rasen oel
Pee Sar a oi ee nn LR dC Caner g
Re are ios

£ Gownload for Windows,

pee Ag lg

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 3 of 64 PagelD #: 250

EXHIBIT 7

 

https-//discord.com/

Lowdatendy velea'and video feels Tike you'rata thesia resn. Maya hella aver video Mate Blends stream thelr
games, an gather and }javes drawingzescion wili'screan share,

 

Eber iy

  

bitns://discord. com/

 

 

 

 
EXHIBIT 7

 

 

 

Discord - Talk, Video Chat & Hang
Out with Friends

| Discord ine, Communication eee deh DHACTES &
“t Teen .

 

 

 

 

Offers ti-app purchases
& You denthave anvdevices

FJ Addie wichlint avant

 

 

 

The accused instrimentality performs voice calling over EP network,

 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 4 of 64 PagelD #: 251
|

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 5 of 64 PagelD #: 252

EXHIBIT 7

 

 

STARTING A CALL

New that wala cameraready-and ready te 46, the next stap is ta startacall and chat You dan start aconlf
directly in a.DM orin.a server(as long ds.you have the permiesjons fo de se)!’

Ina DM, you can press the video icon fn the op headarte directly start ¢ Video Caltt

Ifyou wanbta onty hang out in voice and.scraanshara, or you don’t fal like, sharing your'video
immediately, you can ellekon the phone icon te star offin a Volce call}

fe nee antes eee a a, a O] @

 

Hyou're in a'Server:
=For more infaymaticn on how to starta video call and/arscreen share in a server, checkout
i this Server Midetarticla and’ this Sharitig-your Screanwith Go Liva.drtictel

 

 

 

ENABLING VIDEO AND SCREENSHARE

Now thatwe're here- there's a few different’bits snd piecos-to maneuver through to get Ihé most autcf our
lacé-lo-facd canversation,stuff, Los prank Ikdown!

 

MB VIDEO

To start sharing your video fn a call, press tha MIN Turn on.Camera bution in the sail panst!

And whenaver you want to énd your Video.straam, yoltan press ihe I edmera buttenonce more to
‘Turn off, Camerat
hilps://support discord com/he/en-us/articles/115000982752-Screensharing-Video-Calls«ii1- DMs

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 6 of 64 PagelD #: 253

EXHIBIT?

 

er oo

Preory
Een

a eee etd
re oe

| 5 vem

tay

Lae

"ye tea awe

too

& .
st

a i r
?

F
cI
an i

Sel

ed
TST Rec eo 3 Rel mel me CUM cu CRMM UTS Eats age
hilps/www.vouluhe comdwa ichiv=Aadl¥ lsdhs

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 7 of 64 PagelD #: 254

EXHIBIT 7

 

   

PRA LIe eae tele BN eis ee Es RRC

Itipsv/Avww. vouitibe gomyivatel? vex 31vP1Fa994

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 8 of 64 PagelD #: 255

EXHIBIT 7

 

 

Tee EyeR| small preview of the person on the top left |
https www voutube, comAvateh? vEX3IVPIP 0994

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 9 of 64 PagelD #: 256

EXHIBIT 7

 

Discord is-your place te talk. Greate ahome for Your corhmunities and fiends, where.jou carrstay
closé and ligve fur'over text voce: and video. Whetheryorre pari ofaischoo! club, a gaming ofoup,a
wordwiderrt community orjusta handiuf oF riends that want ta spend time, Discord makes it easy
totelk every day and hang out more often.

 

CREATE AN INVITE-ONLY PLACETO TALC

+ Organized textelianridls.givéyou plenty of rade te talk. Shere your latest cooking mishaps whilé
coordinating next week's game.night, or just talk abeut your day without clogging une group chat,

+ Voice channels mate hanging out easy. Grab &séatin a voles Shanna when you're free. Friénds can
sek you're around arid pop jn to'talk, without having to cali

«Reliable tech for staying close: Low lawency veice.and video. feels like yaufoa.in the same room.

STAY CLOSE WITH TEXT, VOICE. ANB VIBEO
«Wave hello pvervideo, waten flends:stream thelr qarnes, or gather up and. havea drawing session
with streen share, |
*Tumany finage into your own custom emojis and sharethem with friends,
+ Share anything from 2 furny video.1o your latest grup photos, and pih your favorites to remember
ater

htips://plav.coosle, com/starc/apps/details?id=com,discord&bhl=eng& els

 

18

    

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 10 of 64 PagelD #: 257

EXHIBIT 7

 

Infortiation You Provide: We edflsct infdrmatios Iroutyow wher you voluntarily provide euct idfaraiatlon, suéh-as
when you register Tor access {0 the Serdicos or use certain Services, folormatior-we-collect may include bul pot be

Hmited to username. cmnail addeoss, and any messages, umages: transicnt VOIP data (lo cnabie communication

ai¢liverivonly) or other content you‘send via tHe thal feature:

OTHER INFORMATION:

» Data We Collect Automatically: Wher voll interactwith usthroligh the Services wa receive ahd slorecbrialit
dnlormation suetvasan IPaddress, device ID), and vouradtivities within the Services, Wemay'store-such information
of sychs Information niay be ingluded fn databases owhiéd and rfiatntalnad by affitiatasagents.or service providers.
The Services may ust tuclyinlonmation and pool it with olherinformation to track, for example the total nimber of,
visiforsto our Site, Lt tumbler of rnessiiges users hatirsent, as wol ds the sites-which toler visilore to Disewtd.
hips:discord.com/privacy

SECURITY

Wittakd todsdnabli. steps to proteed the Information prdvided vid-the Shrvices fron lage misustt, and unduthiseizel

 

(aetess: diselozure, alferatlon, or dbstructign. However, ne Internet oremall trananiissiod is dver fully secure or efrar
[red In.particufar.emall sant tear from theSeivices may-not be secure, Therefore, you should take speelil care in
deciding hari rmatione you send to us via dinatl Please koop this it rntad when diselbsing anyitidenallan via the
Interect,

hitns://discord. com/privacy

 

 

{a} the system_is adapted to_reccive

 

The system utilized by the accused instrumentality is the system which is adapted to receive VoIP

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 11 of 64 PagelD #: 258

EXHIBIT 7

 

VoIP communications from multiple | communications (é.g., voice calling over IP network} from multiple YolP enabled wireless devices
VoIP enabled wireless devices: (¢.g., user devices such as smartphones or laptops enabled with Discord application).

The agcused instrumentatify provides voice calling functionality over EP network between users.

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 12 of 64 PagelD #: 259

EXHIBIT 7

 

 

Discord - Talk, Video Chat & Hang _
Out with Friends

Diseérd fie. Cenimuniéation Wk ited ADAG SSE
| Foon °

 

 

 

 

Offers in-appe purchases
A You dei fave any devices:

Fy sauttn tenet | Cree |

 

 

 

The accused instrumentality performs voice calling over IP network.

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 13 of 64 PagelD #: 260

EXHIBIT 7

 

 

STARTING A CAEL
Now that wo'so-camora-roady.and ready to go, the next'stop 1s to start ealland chat. You can start a call’

directly inca BM oriiy a server-taz long as you have the parniflssions ie do so}!

Ina DM, you can-prass the video Icon in the toc headarto directly start-a Video Caiil_,

ieyouwant.ta only betig’outdn voice-and scraen'share, or yout den'Lfeel like sharing your video
immediately, you‘can clicor.the phone feen to sla elfln a Volée call!

CesT me | oy mm * 6S

 

 

= . * . "Tr
liyousre'in aServer:

~Formore information| on how'terstart.g Wdeo call andfor screen share-th a server, check-out
j this. Server Video articldond this shiating your Screen with Ge Livasrticle!

 

 

 

ENABLING VIDEO AND SCREENSHARE

Now that we're bere: ‘thero's a Few.diferent bils-and places to maneuver through io gel the mastoul of. our
face-lo-face Canversation stuff, Lata breatt it dawn!

 

Mm VIDEO

To start sharing your video if a call, prdss thio @® turn on Camera button in tho call panel!

And whenaver you want te and your Vidao stream, you can press tte MIM cadiera buttoh once piore 6
Torn off Gameral
hitps://support. discord com/hefen-usfarticles/115000982752-Sereensharine. Video-Calls«in-DMs

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 14 of 64 PagelD #: 261

EXHIBIT 7

 

Se ee ae
ee ae rd

ae re ed
ee oe |

rn

ad

en Scclee-lIeVMel Melani cule es R CRM TEM Tce

huns/Avwiy voutube, confwatch?v=AaglV LOs4h8

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 15 of 64 PagelD #: 262

EXHIBIT 7

 

‘you will be able to enable your video here as well

 

hitps:/Awww.voutuhe, comAvatch?v=X3lyPJFn994

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 16 of 64 PagelD #: 263

EXHIBIT 7

 

  

i and also a small preview of the person on the top left
hitns:/Avww. youtube. com/watch?v=X3hyPiFn994

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 17 of 64 PagelD #: 264

EXHIBIT 7

 

Discord is yout place t'talls, Create-d hame. for your communities and frends, whereyou can stay
closé and have fin‘over text. yoide, atid video. Whetheryou're part of.a’schbol club: 2 ganiihg gidup,a
worliwidearcommunity.orjusta handfdl of friends that want 30. spend tine, Discord makes it easy
io talk every day and hang out.more often,

 

CREATE AN INVITE-ONLY PLACETO TALK

Organized tex¢channels giveyou plenty of room ta talk, Shere your latesfeobking mishaps wile
coordinating nextaveek’s gamenight, or just talk atioul.yaur day without clogging uaa. group chat,

+ Voice channels make. hanging out easy, Grell a seat in a volee channel wien vou're free. Friends cen
See youté-ardiind and pop In'tovtatk, without having 19 balk,

“Réliable teclt for'staying close, Low latency voice and video feeis like you're'in the same,room.

STAY.CLOSE WITH TEXT, VOICE -ANDVIDEO.

+ Wave hello nyervidao, watch Ifends:stream their games, of gather up and. have a drawing session
with stvean share.

+ Turd any mage Intayourpvin custom emojis end share theniwith friends,

+ Shere anything fromra funny video io your jatest gréup photos, and pit your favoriteste remember
fater

sfdetailstid=com,discord&hl=ené:e1=US

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 18 of 64 PagelD #: 265

EXHIBIT 7

 

 

 

Information You Provider Wé.collott inldrmution from you whiyt you valuntailly providiesucit Infotmalter, suth as
when you zogistar (oraccets to tie Serviens or use corlaid Sdrvices Information we collect may indiude bel iat be

Hrolted te-vserrame, entail addtoss, and any messagds, images, transient VDIP dala {to enable communication

dotivery only} orotheneentent you send vie the that feature,

OTHER INFORMATION:

« Data We Collect Automatically, Wher you jotdratt with us‘throuigh Lie Services, wa récelve.and slore christ
information suctras an (Paddress, davice ID, and-your activities within the Services. Wermay storassuct information
of such infonriation olay be Inelidedtic dalabages owhdd aiid tHaintalned by atiilatiés agents or survice providers.
‘The Services may ube suctrinformation and pool it with ather information fo tack for oxaniple, the total nuaiber of
-visifots to our Sile, the fumbor ot messages users have'sent, 93 weil 35 the siles which releryisitors te Discord,

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 19 of 64 PagelD #: 266

EXHIBIT 7

 

JUAN Barvar
FdAG Pept

User at Public IP a
User,b: Public ebro

 

 

 

   
    

 

 

lwant to, call
= User.b 5”

 

(b) ihe sysiem enablés access to
information in one or more databases:

 

 

The system utilized by the accused instrumentality is the system which enables access to information in
one or more databases,

Upon information and pelicf, when a user inifiate a call request for a contact, the system utilized by the
accused instrumentality access one or more databases associated with Discord server to determine the
user identification and/or device identification corresponding to the: called contact. The system
determines the status of the contacted user's device and forwards the call to the corresponding IP
address associated with the contacted user.

The system updates the user’s activity and Jog information in the corresponding databases.

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 20 of 64 PagelD #: 267

EXHIBIT 7

 

 

Discord -Talk, Video Chat & Hang
Out with Friends

 

 

 

 

Discord{nc. Cammunizatlori ae Ke AE BATES &
"€ Teen .
Offers In-app purchisad
Ao doit haw any davcay
El ada to Wiehtns se

 

 

 

The accused instrumentality performs vdice calling over IP network,

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 21 of 64 PagelD #: 268

EXHIBIT 7

 

 

STARTING A CALL
Now that wo're camera-ready and roady to go, tha next stap Is to start 2 tall.and chat! You can startz call

diectly inva DM or fh. aeryar (as jong as.you ave the penpissians to do se]!

Ina DM, you can press the vidao ‘icon in the lop header to diractly start -3 Video Callt

IF you want to only hangout In voice and.screan shata; or you don’ fael like sharing your video
immediately, you can cfiek-on the phone'ican tovstarl off in a Volca call

fae Rea oC are a a ee ft] @

 

WF you're in aServer:
=For more informatiomon. how ta starta video call and/onscreen share in a server, check,out
| this Server Video article and this Sharing your Scréen with.Go Live article!

 

 

 

ENABLING, VIDEQ AND SCREENSHARE

Nov that we're hare-.thera’s 3 faw differant bits and pidces to maneuver lhrougt fo gel thé most outef our
fase-to-lace conversation stuff, Let's break it dawn

 

BERVIGES.
Yo.siart sharing your tides Ina call, press the IF Tum on Camera bution In ihié call panall

And Whehaveryou want ta and you? Video. strani, you can press Iha IK camara button onba,more.te
Turn off Camera!
htips:ffsupport discord. com/hefen-usfarticles/ 115000982752.

 

 

Screensharing-Video-Calls-in-Dhts

   

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/P1 Page 22 of 64 PagelD #: 269

EXHIBIT 7

 

 

Severe Ladle mntiin Heparetriod, inet «

%

bari
sal
aoe
rR see all of our current friends on the jist riqht here

httpst/ www voulube.com/watch? vEAnglV 1Osdb8

:
@
oa
i

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/P1 Page 23 of 64 PagelD #: 270

EXHIBIT 7

 

 

PEI euch MarCom tes wi

  

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/P1 Page 24 of 64 PagelD #: 271

EXHIBIT 7

 

 

EE wis,

eee eS

hipsvAvuw.

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/

EXHIBIT 7

P1 Page 25 of 64 PagelD #: 272

 

 

 

Dlscordis your place 10 talk. Create a home for yo
close ind have fun over text voice and video. Wht
Worldwide an community,prjusta handful of frten
to talk every day and fang outimore often.

 

CREATE AN INVITE-ONLY PLACETO TALK
“Organized texvchiarinels dive you plenty Of rod)

reoromunities and Mends, wiiere you canrbiay
ther youTreipartnte school club, a gaming gfup.a
ds that want to. spend ame: Discord makes tt easy

'o talk. Share-your latest cooking mishaps while

 

coordinating vext weeks game aight, or just talkaboo your day without clogging una grounthat,

> Voice channels make hanging out easy. Grab astat ina volcechannal when vou're free. Friends san
see you're. dround and pop in total, without havintyto call.

“Rellable teck for ‘staying close, Low latency voi

and Video feels like youre in the same room:

 

STAY GLOSE WITH TEXT, VOICE“AND VIDE.

« Wave halle over video, watch Infends:stream theid games, or gather up and hayea drawing session

 

withstreen share. .

* Turany Image Inta-yqurown custormemojis and. share them with fends,
+ Share‘anything front furiny vided td your latest group photes, and pin your favorites to rertiemBer

tater
htips://plav.cooole.con/siore/apps/details?id=con

.discord& hl=cn&o1=US

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/

 

EXHIBIT 7

P1 Page 26 of 64 PagelD #: 273

 

Inforiation. You Provide: We egiloet inférrnsidere tron §

whim you rogisior far access jo the Services ous Services, information. we collect may Inclode bul not be

Scolted to username, einsil addcess. and any.mossages, images. transient VOIP data (io enghia com@funicatian

delivery only} orother content you send-vathe chat feat

OTHER INFORMATION:

' Data We Collect Automatically: When yollinttractaaith us theough toe Strvices awe tecel va and store clyLald
infonmationsuctras-an [Paddress, device tt, nd youdactivitiog within the Services, Weemaysloressuch information
er suthintonnation may ba included in databases elena aifitutes agents or setvice providers.

The Services may use such information and pool it wit
visitors ta sur Silt, thanuniber-of inessages.users hav
https://discord.com/privacy

SECURITY

We take tedsdnzble. gop 1a protect the inferfiation on

dccess, disclasure, allevaiion, or destruction. Mowevet |

,
fees, Inparticudsr,.cnail sont to or fron besoin ot by.secure, Therefpre you should lake special care [a

deelding what informaiton you send. tous vie eniail, Pl
tnternat.
hitps://discord.com/privacy

foi bed you (aluntardty provide such intogallon, sich as

ut

ch

yothér information to track, for example, the tolal number of
ieeht de well d5the siteswhich releryisttorsid Discord.

ovided via lhe Sénvites brsinldss. mishst, ard undailierliol
olAternet or-email transmissior is ever Fully seedre or error

 

é keds this it tnind when diselosing.anyinfdrmetion via Hie.

 

 

(c} the system is capable of extracting

 

The systém utilized by the accused instrumenta

 

ity is the system which is capable of extracting and

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 27 of 64 PagelD #: 274

 

EXHIBIT 7

 

and reporting dynamically the “VolP | reporting dynamically the “VoIP address or return path” (e.g., IP address of a user device enabled with
address or return path” and afl} Discord application} and all associated information (e¢.g., all information collected by the accused
associated information from cach | instrumentality) from each incoming data communication from any “VoIP enabled wireless device
incoming data communication from | registered to the system” (@.g., a user device such as a smartphone enabled with Discord application}
any “VoIP enabled wireless device | into a database(s) associated with each corresponding registered VoIP enabled wireless device (¢.g., a
registered to the system” into a| user device such as a smartphone enabled with Discord application) user account.

database(s) associated with each
coresponding registered = © VoIP | The ‘accused instrumentality extracts and updates a user device enabled with Discord application’s IF
enabled wireless device user account; j address. The accused instrumentality stores the IP address, call. loz information, device identifiers in the
databases corresponding to the user.

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 28 of 64 PagelD #: 275

EXHIBIT’?

 

 

Discord ~Talk, Videa Chat & Hang
Out with Friends

Discord|ne, Conmnunicatlin wh eR TEAL &
T Teen

 

 

 

Offers In-app purchases
Ak You dei'thave any devices

FB ad eeprat | eal i

 

 

 

 

 

The accused instrumentality performs voice calling over IP network.

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 29 of 64 PagelD #: 276

EXHIBIT 7

 

 

STARTING A CALL
‘Now that we're camora-readyand ready to go; tha next stap i te start a‘eall and chat. You can starla call

directly ja DM orin.o server (as long as.you have‘the permissions te do so}!

Ina DM, you can press the video icon in the top header te dinanlly start a Video Caill.

If you wantte onlyhang out In voice and scrann‘shiate, oryou dori foal fike, stiaring your video
immadiately, you can cllek op the phone'lcart to-starl offin a Voice call!

cadre a ET ge LG

 

 

i if youtresin a Server: .
—For more Information on how to start a video cal. abd/ar strean ghare In a server, efteck.out
this-Server Video artide-and this Sharing yourStredn wifitGe Live article!

ene ere pte nena

 

 

ENABLING VIDEO AND SCREENSHARE

Now Ihat we'ra ‘heres (fiere's afaw differant bits and pidces to’maneuver lhrough fo gat thé most ctl of our
face-to-face conversation stutf. Let's break.it down:

 

mrY¥IDEO
To Btort stasing your vided in a call, préss iho MK Turn on Camera bultor in tha call pana

Arid Whendvar you (vehi ta end your vidao-straam’, voll can pressthe IN tamara buttaa anca.mote 4
Turn off Camerat
httns//sunport discard com/he/fen-usfarticles/115000982752-Screensharing- Video-Calls-in-DMs

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 30 of 64 PagelD #: 277

EXHIBIT 7

 

get 1 ODE -0 &

   

Po Re Ree RL eel eee ce as ee AC el ee Co
fitns:/Avwav, youtube.com/waich?v=AaqsV 1Os4b8

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 31 of 64 PagelD #: 278

EXHIBIT 7

 

SG Er ty

 

iitps/Awww. youtube, com/wateh v=X3lyPIFagod

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 32 of 64 PagelD #: 279

EXHIBIT 7

 

and also a smail preview of the person on the top left
hiips:/Awww. youtube. com/watel?v=X 31vPJFa99d

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 33 of 64 PagelD #: 280

EXHIBIT 7

 

Discord Is your place ts talk. Creat@e home for your corrintunitles and friends, where you cat’stay
slose dnd have flribyer text. vere: ahd video Whether youTe part ofa school olub.e gaming gidup.a,
worldwide. arrcommunity: orjusta handiutotirtends that wanlto spend time! Disnord makes Reasy
istelk every day-end bang out. more often.

CREATE AN INVITE-ONLY PLACE TO TALK

+ Organized text chanrielé give you plenty of todm te talk. Sate your latest cooking mushaps While
coordinating next weektygamecfoht, orjusttalkeboul your day without.clagging unw group chat,

+ Voice channels make-hanging out easy. Grab a-sbat in a volod chanhelvhen oltre fréé. Pridrids nai
sed yoo Téardund snd pop in to'talk, without having fo cel.

4 Reliablé tech for staying close. Low latericy volce arid Video feels iike yotrre in tHe same rdom.

STAY-CLOSE WITH TEXT, VOIcE AND.VIDEG.

 

+ Wave hetio aver video, watch friendsatream thelr games,cr gather up and havera drawing.session
with screen share, ,

+ Turmany image inte your own custorremois and share them with frends,

«Share dnything fromd fubny video to your tatest group’ photos, and pin your favorites to remember
later

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 34 of 64 PagelD #: 281

EXHIBIT 7

 

Inforniation You Provide: We collec} infdrmation front you wherryou foluntarily providesuch lnfpyniatliod, such ay
when you rogister teraccess to:the Services or use cerlain Services. Information we colleet may Inclutiirbut. at be

Iiutited to useritene, emil aires, and any messages, images. transienk VOIF data (te enable communteation.,
doliverzondy) ér bther content you send via ihe chat [eature,

OTHER INFORMATION: .

+ Data We Collect Automatically, When vourinteraet with usthroupt the Services, wa récelve.and storéchytala
information suctras an IPuddress, device ID-and your activiliexwithin Ihe’Services. Wemay store such inlontiation
or such Informattort maybe included in databases. averted and tralntdined by affiliates, agents or service Brovitfers.
The Services may use'such'igtormalion and paol ft with clherintorhation totrack, far example the total number of
yisitorste our Site the numiber-of messages users have seal, as wall ag Big silesewtich raler visitors ta Discot,

bttpsi//discord com/privacy

SECURITY

We take redsénabla.ctens to proteel the Inlortration urovided via lhe-Sérvices fromm loss, mishsit, and ungutlforized

accesé, disclosdre, aitoratios pr dtsteuction, However, no |Aternet Sremail transmission is ever fully sedGre oF error
ede, [nparBeulst,crnail sent to,or trom dhe Services ray net besecure, Therefore, you should take spacial care in
deciding what Jnfocratiamyau send tous via email, Plezsi-keep this in milnd when disclosing anyinidirnation via the
internet
hips:/fdiscord.com/privacy

 

 

 

 

 

(d} the system is capable of extracting

The accused system utilized by the accused instrumentality is the system which is capable of extracting

 
 

Case 1:21-cv-00304-UNA Document1-7 Filed 02/26/21 Page 35 of 64 PagelD #: 282

EXHIBIT 7

 

 

a specific “VoIP address or retum
path” and all associated information
corresponding to a specific registered
VoIP enabled wireless device user
account from ihe system accessible
Galabase(s} and communicating with
each specific VoIP. enabled wireless
device registered {0 the system
through each specific “VoIP address
or return path";

 

a specific “VoIP address or retum path” (e.g... an IP address of a user device such as a smariphone
enabled with Discord application) and all associated information (e.g., device information, hardware
information, online status information, etc.) corresponding to ‘a specific registered VoIP enabled
wireless device user account (eg,, a user device such as a smartphone enabled with Discord
application) from the system accessible database(s) and communicating with each specific VolP
enabled wireless device (e.g., user device of the called contact such as a smartphone enabled with
Discord application) registered to the system through each specifte““VoIP address or retum path” (e.g.,
an IP address of the user device of the called contact such as @ smartphone enabled with Discord
application).

‘The accused instrumentality provides voice calling functionality over IP network between users. The
accused instrumentality extracts and updates IP addresses of the user devices in its dataliases. The
accused instrumentality enables.a user to call a contact by extracting the confacted user’s IP address and
initiating call procedure corresponding to that IP address.

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document1-7 Filed 02/26/21 Page 36 of 64 PagelD #: 283

EXHIBIT 7

 

 

Discord - Talk, Video Chat & Hang
| Out with Friends

Diseordine, Commeinteation oe ke BOATS Bi
“€ Teen .

 

 

 

Offers in-epp purchases
A You dati hays any davites

EY aciewteniist

 

 

   

SEES
ara hs

i

    

 

 

 

 

 

 

 

 

The accused instrumentality performs voice calling.over [P network.

 

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 37 of 64 PagelD #: 284

EXHIBIT 7

 

 

STARTING A CALL

Neiv.that we're cameraready and raady to ga,.the nox! slap is to start a call nnd chat, You can start a call
directly th a DM orthaserver (as long as.you hava'the permissions to do so}!

ina DM, you can press the video feon ip the log hoader to diractl?-start a Video Call.

‘if you'want to only bang cut in vorée’and seraan'shara,or-you dort feel like sharing your video
jmmediately, you can click-on the phone leap to start off in 2 Valce calll

Clyde's Cousin @ oa we,

 

 

+ 7

| le yeu're in a Servers

1 -For mord information ar how iostartavideo call‘and/or’screen share ina sérver, check out
i this Seryer Video article and this'Sharingyour Sergen, with Ga Live arti¢te!,

 

 

 

ENABLING VIDEO AND SCREENSHARE

Now that we're herd- thara’s a few.differant bils.and pidces,to tnaneuver through fo gat thé mdst oul at ouir
faca-to-face. conversation slutf, Let's break it downy!

 

BF VIDEO
To Stan sharing yourvidoo In a call, prass the MIF Tum on Gamera button fn tho.call paral.

And wliénayer you want ta and your Video.straam, you can press the MM camera butteh.once more.to
Turn off Cameral
hiins//suppdrt discord com/he/en-tus/nrticles/ 13000982752

 

 

 

Sereensharing-Video-Cails-in-DMs

     

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 38 of 64 PagelD #: 285

EXHIBIT 7

 

 

ee et aes

S ch samhiell
bs anil

me

   

where we can see all of our current friends on the list right here
hues? war voulule comAvateh? ve4ngl¥1Osdhe

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 39 of 64 PagelD #: 286

EXHIBIT 7

  

 

Rl aie eee) oe ono #1 RCO MUL eM icc E: Rata

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 40 of 64 PagelD #: 287

EXHIBIT 7

 

PC ee uriecic RmUcteuk Peon cu:

 

hips: www youtube, com/wateh?yv=N3ivPIF A994

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 41 of 64 PagelD #: 288

EXHIBIT 7

 

 

Discord is your place te tals. Create ahome'for Your communities and fiends, where you.can stay
clos# dhd have fiirover fext. voice: and-video, Whetharvou'e part ofa school tiub.egamihg grup, a
Worldiide.art cormmiunity;er just handiul pEfiends that want to spend sime: Disord rakes treasy
‘ip talk every day and heng out more often.

QREATE AN INVITE-ONLY PLACETO TALK

- Organized text channels give you plenty of rodmn to talk, Share your latest copking mishaps whilé
coordinating next week's game night, orjust talleabout your day without clagging lpm greun‘chat.

+ Volce channels take hariging out easy. Grab a-seat in a-votee channel when you're free. Friendscah
peayourearatind and dp Intortaik without Faving @ clk.

* Reliable tech for staying close, Low latency voice ‘and Video feels like you're.in the sameroom..

STAY SLOSE WITH TEXT, VOICE ANDYIDEO.

+ Wave hello ayer video, watch Frends-stream thelr games, or gather up and havea drawing session
with screen share,

+ Turn apy Image into your.ovn custom emolis‘and share them with friends,

+ Share anything fom funhy vided id-your fatest group phates, and pin pour tavorkes 16 remember
tater

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 42 of 64 PagelD #: 289

EXHIBIT 7

 

Information’ You Provide: We collect inféimation (onyydu wher youvoluntarity provide such infoimatian, such as
wher you register fdraccess io the Seruices or usercerlain Services. InférmaliGnwe collect may include but ndt be

Jmited to osesitarie enailadidross. and sny messacés: itiacos: trangisnt VOIP vata to enable contrunication
livery ofdy? of otheceantent pou send Ha the thaticature.

 

OTHER INFORMATION;

+ Data We Colléet Automatically: When you interstiwith usthratigh the Surdices,sve recelve and store certain
infouriation suchras an IPaddress, device ID. dnt your actidtios within the Sewites We may sloresuch inlormation
of such information criay be inctided id databases dvited and rraintalned by alliates;aginis observice-providers.
The Services may use such information and pool it with otherinformatton to track, fer exemple, the total numberof
~vigiford}4 our Sle, The: number of invessdges users have sent, as well as thiessités which ¢ofer'visiters to Discord,

SECURITY

Wetakd tedsanablt.stens ig oroiett (ha ihignhation aravidettvid the Strives frum lise, migusi, and unaulhorifed
access; dlscidsure, alteration pr destruction However, no InftrneLor ennai tranemission is ever fully seture.dr error
Kees: In parthoulaz, email seat te.or from the Services may not be secure. Theyoipre, you should-fake special care in |
evicting. vaber intorattor you send to us vical. Plesse kodp this in mind when disclosing anyinfdtmatioa via tho
Interact

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 43 of 64 PagelD #: 290

EXHIBIT 7

 

 

 

Voice aver internet Protocel refers to the standards that facilitate yoice-based phonecalls using ar’
internet connection instead of a focal telephone company.

Voice over IP converts your voice into adigital signal, compresses it, and‘sendsit over the Internet A
ValP.service providersets up the call betwee all participants, On the récelying end, the digital data'ts
ther uiitormprésséd into.the sound that you hear through your handset or speakerphone.

People opt for VoIP because they can make phane calls withoutany’'tetephoneservice, Which saves
them on long-distance.charges. Ifyou haveinternet access: yau don’t need to run any extracopper
wires. This /ets employees work from hamevor telecommute fo the offic#'as well.

To‘call someone using VoIP, you need a SIP-compatible désk phine of a VoIP calling spb: which means
itis assigned an IP addréss:so that calls can be made front your network, Unlike landline plionés, they
arecapable of high-definition (HD) phone calls.

htins /waww.nextiva.com/hloafiow-does-voin-work hinl

 

 

 
Case 1:21-cv-00304-UNA

Document 1-7 Filed 02/26/21 Page 44 of 64 PagelD #: 291

EXHIBIT 7

 

JUAN Servet
ALP eboks
User: Public TR apna.
User, Pubic IP ipo

 

 

 

 

 

 

 
   
 

“Tyianttie call

 

 

 

(e) in which the VoIP enabled
wireless device registered to ihe
server incorporates the sofiware,
module, which at certain me
intervals authenticates and connecis to
the server which is part of the system,
and

 

 

The system utilized by thé accused instrumentality practices such that the VoIP enabled wireless device
(c.g. a user device such as a smartphone enabled with Discord application) registered to the server
(e.g., Discord server} incorporates the software module (¢.g., Discord application}, which at certain time
intervals (¢.¢., Discord app polls the Discord server after regular intervals) authenticates and connects to
the server (¢.g., Discord server) which is part of the system.

AS shown below, a user‘verifies its Username with the system utilized by the accused instrumentality to
access the service, provided by the system. The system authenticates the user and connects the user to
the Discord server.

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 45 of 64 PagelD #: 292

EXHIBIT 7

 

 

Discord - Talk, Video Chat & Hang
Out with Friends

 

 

 

 

Dieeord ine. <Comtmantcation RW E BORE
Toren
Offers ii-app purchases
A, You dont havd any devices
{2] Addie Wishtar ete

 

 

 

The accused instrumentality performs voice calling over [P network.

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 46 of 64 PagelD #: 293

EXHIBIT 7

 

crass

ex | pyc t

Dea etl

https support discord. com/heven-us/articles/36004661875]

 

 

Pes ete pera ae

 

-Getting-Started-on-Mobile

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 47 of 64 PagelD #: 294

EXHIBIT 7

 

   

you will be able to enable your video here as Tcl

Iiips:/Awww.voulube com/wateh?v=x 3IvPIFa094

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 48 of 64 PagelD #: 295

EXHIBIT 7

 

and also a small preview of the person on the top left
hlips-dAwww youtube, camfvatch?v=X 3lyPIFag04 ,

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 49 of 64 PagelD #: 296

EXHIBIT 7

 

SECURITY

Wetakt.reasonabile steps ta viotect the Inforination sratided tia the Servites frarh tiss, alisuse,aid uhautltorzed
acctss, disciasure, alteration. destroction, However, né Interriet or email tednsmissian isever-fully-seeure ar error
tree, Inpartioutar, emai{genttoror front the Services may not be secure, Therelore-you should takespaciat Gare int
deciding what information yowsenddd 56 Via omail:-PieaSt.koep tis Th mihd wher distlosiiiganginidtimaticn vie tie
Internet,
hiins://discord.com/privacy

Upon information and belicf, a user device enabled with Discord application periodically re-engages
with the Discord server for any further updates. As shown below, an android/iOS application
periodically authenticates 4 user device with the help of an account manager or token, The Discord
server authenticates the user device enabled with Discord application periodically,

Regular Repeated Pings

Foc apps that require data updates at. reguliir intervals; tools like Google _
Cloud Messenger should be used to ptish this infontiation down to the app.
Building yourown service.often results in polling in the background by
setting an alarm for every x minutes, then waking up the radio-and
downloading your data. This does not seem like a big deal, but imagine an
app that pings the server for updates every 3 rmoinutes, Extrapglate this out
— your app will. make 480 connections every 24 hours. Throw inia 16
second state machine timer, and now these “harriless” connections are

hips: hooks eooele, co. inf

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 50 of 64 PagelD #: 297

EXHIBIT 7

 

The.ootimal frequency'af requiar updates will vary based on device state, network connectivity, user behavior-and
explicit user preferences. .

Optimtzing battery life discusses haw te build battery‘efficlant apps that modify their refjesh frequency based onthe
state of the host device, That incllides disabling background service updates when you lose connectivity and
reducing the raie of updates when the battery levels law.

This lesson will exemirie hovyour refresh frequency can be varied lo best imitigate the effect of background updates
on the underying Wireless radio: state. machiie..

Use Firebase Cloud Messaging as-an alternative to polling

Every time your app potls your servér to check if an update’is required, you detivate the wireless radio, drawing power
unnecessarily, for up to 20 seconds.on d typical 3G connection.

 

Firebase.Cloud Messaoiig (FCM) is a lightweight mechanisni used ta transmit data from @ servér te &'pariicularapp
instance, Using FCM, your server Can riotlfy your-app rithing ona particular dévice that there is new data‘available
fort,

Compared to polling, where your app must regularly ping thé server to query for new data, this event-driven model

allows yourapp to‘create'a new connection only when it knows.there Is‘data to download. The model mrjinimizes
unnecessary connections and reduces latency when.updating information within your-app.

Rtn é/develonss android comArainingéefficient-downloadsfreeular_undates

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 51 of 64 PagelD #: 298

EXHIBIT 7

 

Firebase Cloud Messaging is & y o+ @

Firebage Cloud Messaging (FCM) is‘ ctoss-plaiform messaging solution.that léts'youtéliably:sénd Messages at no
cost.

Using FCM, you carnotify alent appthal new email
of other data f.available te syne. You cah send
notititation messages to.drive user reengegement and
retention, Far use cases suchas instant messaging, a
fhessqgé can transfer a payload of Upto 4KB to aclient

   

app. :
Using deprecated Google Cloud Messaging APla7Lears —
Tnore about how to migrate to FCM, Bs; Cloud Mess aging

htips://ffrebase. goorle.com/docs/cloud-messaging,

   

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 52 of 64 PagelD #: 299

EXHIBIT 7

 

Applicatlons typically try to remember the user using oneof three, techniques:

 

1, Ask the user to type ih 8 usemame,
2. Retileve @ Unique device ID to remember the device,

 

3: Retrieve a.builtin account fram ecolintanager.

 

‘Option (1) is problematic; First, asking the User to type something beforé entesing your app Will automatically make
yotirapp less appeating. Second; there's no guarantee that the usemame chosen willbe unique,

Cation (2) Is less onerdus for the user bit hts tieky 16 get Hai, More importantly It only allows you to.remember the
user .an.one device. Imagine the frustration of someona wie Upgrades to’a shiny new device, only to find that your
app na longerremembers thent,

Cption (3) Is the preferred teclinique, Account Managerallows you to get information abott the accounts that are
sfored on the user's dévice. As Weillseein this lesen, using Account Mandger lets:you remember‘your user no
matier how meny devices the user may own, by adding just d couple of extra aps fo your Us,

hiips://developer.androiLeomvtraining/id-authidentify

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 53 of 64 PagelD #: 300

EXHIBIT?

 

Many servera support some notlon.of an authentication token, which cari be used to‘authenticaté a request tole
server @ithoul sending the user's actual password.fAuth tokensiare noitrially treated with a siparate request which,
does Include the user's credentials) AccountManager can cenerafe‘auth tokens forapplications, so the application
doesrit nbéd 19 Handle’passwords directly, Auth tokens are normally reusable and cached by AccountManager; but
must be¥efreshed periodically: it's the responsibility of applications 10 invafidate auth tokens When they stop working
‘sa the AccountManager knows IL needs to regenerate them,
Applications‘accessing 4 server norinally go through these steps:
» Get'an inslance of AccountManager using iget(andrala, content tohtaxr)
© Listthe available accounts'using getAccountsiyType(String) or
gehcoauntsbylynedndFestunes(Strirg, String, AccountHanagertaiiback, Wandter}). Normally
applications will only be interested in accounts with one particular qype, which identifies the anthenticatar:
Account féatures afé uséd to Identify pariieutor accoum subtypes and Capabilities. Botti the dccounttype and
features‘are auihenticator-specific slings, and must be known by the applleation in ccoydination with its
preferred authentleaters.

ttpsi/developerandroid.com/reference/android/accaunts/AccotimtManager

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 54 of 64 PagelD #: 301

EXHIBIT 7

 

Modern Teken Authentication

 

 

 

 

 

 

 

 

 

 

Browsey/Client
1 a
i POST authenticate: 1
t serrisine & password 1
t ‘ 2 ee ee
i toy Check Fusername&
t, HTTP.200 L 1 password arecorectifso |
f agcess_tokentcd Wize on issue token f
t 4 i a ee
t i
' i
h i
I !
I GET /api/user 1
I Authorization: Bearer <IWT> r I
#
t F \ 1 | Check if token ts valid, }f'so
! HET? 200 1 ¢ [return the specificitesource
b useramer*amazing” rt for this usey
r & ' aa
} 1

 

() wheréin a time between each time | The system utilized by the accused instrumentality practices such that a time between each time interval
interval of the registered VolP | of the registered VoIP enabled wireless device (e.g., a user device such as a smartphone enabled with
enabled wireless device authenticating | Discord application) authenticating and connecting with the server (e.g., Discord server) is less than a
and connecting with the server is less | time atlowed by the registered VolP enabled wireless device (e.g., a user device such as a smartphone
than_a time allowed by the registered | enabled with Discord application} to receive a response from the server (e.g,, Discord server).

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 55 of 64 PagelD #: 302

EXHIBIT 7

 

receive a response from the server.

 

VoIP enabled wireless’ device to] —

 

When a user device such as a smartphone enabled with Discord application, during a Discord voice call,
switches from cellular network to Wi-Fi network or vice versa, the IP address of the user device
changes. The accused instrumentality provides seamless and smooth voice calting functionality even

‘when the user device changes the network. The accused instrumentality must take less fime to

authenticate and connect the user device with a new [P address to the Discord server than a time

allowed by the user device to receive a voice calling response from the server to ensure no data packet.

loss.

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 56 of 64 PagelD #: 303

EXHIBIT 7

 

 

Discord - Talk, Video Chat & Hang
| Out with Friends

Diseoid ine: Cemmintcition Fee ee BHA SSS &
“| Toen

 

 

 

Offersin-epp purchases
2 Vou deni have sy devtas,

BL ada to weenie erat |

 

 

 

 

 

The accused instrumentality performs voice,calling over IP network.

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 57 of 64 PagelD #: 304

EXHIBIT 7

 

 

 

 

STARTING A CALL
Not that wate cambra-teady-and ready te go. tha next step is to stant a-call and chat. You can stirt.a call

directly yf DM or ft a-gerver‘(as long’'as you have-the penlssions to do so)!

In.a OMyou sag orass the vide Icon in the fon header to'direnly start a Vidao Call

Wyou want toconty hay oul Jn voles and seraan share, or you don'Llesl like sharing your video
immediately, you.can.click an the phone jenn to star offle'a Voice, call!

 

SCONES a)

 

{ ltyowrain a Server:
i FoF nieté information, on how,to.start-a, video call and/or screen share ina server, check-out
{ this Servae Vidoo articleand this Sharing yqurSereen with GoLive artiglel,

 

 

 

ENABLING VIDEO AND SCREENSHARE

‘Now thal we're hare- thera’ a faw differant bils ard pieces ta maneuvar throughde gal thé mdel oul of nce
jatd-tp-facd conversation stull. Let's break it. dawns

 

ERVIDEO
To stait sharing your video in a call, prass tho MF Turn an Gamera button In‘tho.call panall

Arid whénover you wantto.and' your video.stieam, you can préss:thé IK carriers, butte once more to.
Turn off Gameral
r Viden-Calls-in-DMs

 

htips:/support. discord com/he/en-us/artictes/115000982752-Screensharin

   

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 58 of 64 PagelD #: 305

EXHIBIT 7

 

eR cy

Ce

CT ena einen)
ee eee

hutps:// wiv. voulube,comévateh vEAnglV1Osdb8

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 59 of 64 PagelD #: 306

EXHIBIT 7

 

‘you will be able to enable your video here as well

 

htinsvAvww voulubs.com/Avatch? v=X 3lvPIFa994

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 60 of 64 PagelD #: 307

EXHIBIT 7

 

 

and also EB Meer UTS person on the top left

htins Away. youtube comfvatch?v=X31vPIFa994

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 61 of 64 PagelD #: 308

EXHIBIT 7

 

Discord is your place to talk. Create.a home for your communities ahd fends, whereyou canstay
close and have fin overtext, vote, arid video: Whether youre pari ofa school tlub, e gaming soup; a
warldwide'art communily-orjusta handiut of friends thatiwant to spend time: Discord makes h easy
total evary day and bang outmoreniten.

DREATEAN INVITE-ONLY PLACE TO TALK

+ Croanized textchanriels:Givé you plenty of room total. Shafe your latest copking mishaps while
ceortiinating next week's game-riight, or just talk about your daywithout clogging up.a group chat,

« Voice channels make bavijlvig out easy. Grab g set in a voike eNannet when voute free. Friends nan
see youTe.arottrid and pop in'tovtalk without having Iecall,

«Peliable tech for staying clise, Low latency Voicwand video feets like yaisre'in the sameroon.

STAY GLOSE WITH TEXT. VOICE -AND.ADEG.

« Wave hello. over video, wates) Iriendsstream their games, orgatheruprand have.a drawing session
with sereen share

*Turmany imagefinte yourovn custorremols and share thent with friends,

«Sharé anything froma fufiny vided 10 your latest. group photos, and pin your favorites 4 rémiember
tatet

lnips:/fnlay.coagie.com/storefappsidctailsid=com.discord&hl=on& e=US

     

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 62 of 64 PagelD #: 309

EXHIBIT 7

 

Inforivatton You Provides VWa.calicet inat malipy from you Wher you valunianly providesudh infornattolt, such as
whorl you régislec for actess to'the Services of use cerlaln Séevices, fiiformalion wé collect mayincludébut nat be

limited: to username, cmail addrnss, and any messages, images. téinsttnt VOIP data (is dnabit comrunicaliah

délvere only) Gt nthercootent you send via Ihe thabieatute,

OTHER INFORMATION;

" Data We Collect Automatically: When you interact with dsthroagh the Sérvices, wa teceive and sfore certaln
infopnation suctvas an (Paddress, device IG, and youractivities within the Services. Wemay storesuclt information
orsudh information may be Inclided in databases owned and réaintalned by afiitines, saentear service providers.
The Seryicns may use Suctrinformation and pool t with other *nfermafton té track, for example, the total number of
vidos indur Sile The number of mnessages.users have sent, as well as the siles wiih cAler vistors 16 Discard.

hitps:/fdiscord. com/nrivacy

As shown below, an exemplary application manages network connestivity.

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 63 of 64 PagelD #: 310

EXHIBIT 7

 

 

Class that-ansWers queries about. he state. of network connecthily. 1 also notifies‘appiications when network
connectivity changes.

 

The primary tesponsibilities of this class ate-to:
4, Monitor actwork connections (WEFI, GPRS, UMTS, ete.)
2.,Send broadcast intents when network connectivity changes
9,-Attempt t0"fail over" to another network. wher cosinectivity te a petviork is lost

 

4. Provide-an API that slows, applications to query ihecoarse-graiqed or fine-grained state of ihe available
helworks
5, Provide an API fhaLallows applications'to request and select networks for their data traffic
hiips'//developer-android.convrefercuce/androidinet/ComnestivityManaeerIEXTRA_1S FAILOVER

iF this isd connection that was the result. of falling ovér Goina disconnected network,{hen the
FAILGVER CONNECTION boolean extza fs sel to'true,

For a'foss of connectivity, ifthe connectlvity manager fs attempting te connect (or has abeady Connected} 10 another,
network the Networkinto for the new network Is also passed as.en extra. This leis any fecelvers-of the broadcast,
know that they should nol necessarily tell the User that no date trafic will be possible. instead, the receiver should
expect another broadcast son, Indleatingelther that the failover attempt shcceeded (ands there js still overall date
connectivity), of thatthe fallover attempt failed, meaning that all conneciWity has beenjost.

eed
https://developer. android. com/reference/android/net/ComnectivityManager#EXTRA IS FAILOVER

 

 

 

 

 

 
 

Case 1:21-cv-00304-UNA Document 1-7 Filed 02/26/21 Page 64 of 64 PagelD #: 311

EXHIBIT 7

 

Detect connection changes

"The final piece ofthe puzzles the Br cadeastéceiver’ subclass, diermorkneceivers When the device's nenwark
donnieetion changes, HetwerkReceiver. intetcepts the action ‘COmMMECTAVI TY ACTION , dclormines what the network

‘Sonnection status (5, and sets tha flans wi ficonnected: and mobi ieconnes ted) to tuesfalse accordingly: The upshot is
that theinextime the user relums to The'app, the app vilLoniy download! the atest feed end Update the display if
‘HarwseRdctiviry. retreshinispiey, is setto tryed
Setting up a {BroadcastHeceivers that gets‘called unnecessarily can be a drain on system tesoureds. The Sapte
dpplicatlon registers the Bréudgagthecwiver Matwarkheceiver in ontheately.,endituniegitérsit in
vontleZerdyf fy, This tg more lightweight than declaring arctecaiver> inthe manifest: When you Declare a <retelvor>!
drthe manifest, Ircan-wake up your app et any time, even'if you haven't eurrit for weeks, By teglstesing and unregistering
(BettorRereiver:-within the maiy activity, you ensure thal the app wert be woken up alter the user leaves the opp. if
youto declares «receivers, fivthe menifest'arid you knot exactly where ya0 heed It, fou can use:

‘ge veonpondatenableasetting!) to enable dnd disable if as appropriate.

  

httnsi/developerandroid comélrainine/basics/network-ons/ouamagin

 

 

 

 

 

 
